Case 4:18-cv-00442-ALM-CMC Document 193-3 Filed 08/19/20 Page 1 of 3 PageID #: 9569




                              EXHIBIT 2
Case 4:18-cv-00442-ALM-CMC
              Case 1:19-mc-00446
                              Document
                                 Document
                                       193-3
                                           4-5Filed
                                                Filed
                                                    08/19/20
                                                      09/30/19Page
                                                               Page2 of
                                                                     2 of
                                                                        3 PageID
                                                                          3      #: 9570



   [ oLJIPER                                                        DLA Piper LLP (US)
                                                                    1251 Avenue of the Americas, 27th Floor
                                                                    New York, New York 10020-1104
                                                                    www.dlapiper.com

                                                                    Joseph A. Piesco, Jr., Esq.
                                                                     joseph. piesco@dlapiper.com
                                                                     T 212.335.4537
                                                                     F 212.335.4501


    CONFIDENTIAL

                                          April 16,2019

    Vu E-MAIL & UPS

    Ty Clevenger, Esq.
    P.O. Box 207S3
    Brooklyn, NY 11202

           Re:     Edward Butowsky

    Dear Mr. Clevenger:

            As you know, this firm represents Fox News Network, LLC. We write regarding your .
    client, Edward Butowsky.

           We recently learned that Mr. Butowsky, with your assistance and counsel, knowingly and
    purposely breached, and currently is threatening to further breach, that certain Confidential
    Agreement & Mutual Release, dated August 1, 2018 (the "Agreement"), between Mr. Butowsky
    and our clients. As you may recall, we provided to you, in your capacity as counsel for Mr.
    Butowsky, a copy of the Agreement in connection with our letter of December S, 2018.

            Mr. Butowsky' s material breach of the Agreement cannot possibly be disputed. We
    recently learned that, in or about late March 2019, Mr. Butowsky (through you) provided a copy
    of the Agreement to Wigdor LLP. This is a plain breach of the Agreement. To be clear, in
    connection with Section 9 of the Agreement, Mr. Butowsky "agree[d] not to disclose to anyone
    .. . the contents of this Agreement, the circumstances surrounding it, its terms, conditions or
    negotiation . .. ." (Emphasis added.) Wigdor LLP is not a party to the Agreement, and providing
    a copy of the Agreement to Wigdor LLP is a stark breach of the Agreement's unambiguous
    confidentiality requirements.

            We further have been advised that Mr. Butowsky is threatening to file a lawsuit against
    Rod Wheeler and Wigdor LLP, based on purported defamatory statements made by them in
    connection with Mr. Wheeler's lawsuit against Mr. Butowsky and our clients. In executing the
    Agreement, Mr. Butowsky unequivocally waived his right to file any such claims (indeed, any
    claims at all). Specifically, Section 4 of the Agreement states that Mr. Butowsky "will not
    institute, any complaints, claims, charges, actions, proceedings, or lawsuits with .. . any court or
    other tribunal against any of the parties in the Actions or their respective attorneys ... ."




                                                                                                              /
Case 4:18-cv-00442-ALM-CMC
              Case 1:19-mc-00446
                              Document
                                 Document
                                       193-3
                                           4-5Filed
                                                Filed
                                                    08/19/20
                                                      09/30/19Page
                                                               Page3 of
                                                                     3 of
                                                                        3 PageID
                                                                          3         #: 9571
                                                                    Ty Clevenger, Esq.
                                                                          April 16, 2019

    [oLJIPER                                                                  Page Two


    (Emphasis added.) There can be no dispute that Mr. Wheeler was a party in the Wheeler action,
    nor that his attorneys were Wigdor LLP. Accordingly, Mr. Butowsky expressly waived any right
    to bring any claims against Mr. Wheeler or Wigdor LLP.

            Suffice it to say, the requirements of Section 4 of the Agreement, as well as the
    Agreement's confidentiality requirements, are, and continue to be, extremely material terms the
    Agreement, absent which our clients would not have entered into the Agreement or provided to
    Mr. Butowsky the ample consideration provided therein. The entire point of these provisions, as
    you know, was to protect our clients from becoming embroiled in yet another baseless lawsuit, and
    to avoid the substantial costs associated with same. Your client's conduct (and your conduct) to
    date indicates that he has no regard for his contractual commitments, and he appears bent on
    continuing to refuse to abide by his end of the bargain which he freely and knowingly, and with
    the advice of counsel, entered into. In short, Mr. Butowsky has breached the Agreement, and it is
    clear he intends to do so again; we demand he immediately cease in this conduct and strictly abide
    by the terms and conditions of the Agreement.

            Ty, let me be very clear with you. If Mr. Butowsky does not comply with his obligations
    under the Agreement, we will seek to recover any and all resulting damages, costs and fees
    associated with his actions. So there is no confusion, this will include seeking, inter alia,
    "indemnification" - as set forth in Section 10 of the Agreement- from Mr. Butowsky for any and
    all damages suffered by our clients as a result of his breaches, including but not limited to our
    clients' attorneys' fees and costs. Govern yourself accordingly.

             Nothing contained in or omitted from this letter is, or should be construed as, a limitation,
    restriction or waiver, express or implied, of any of our clients' rights and remedies in connection
    any of the matters raised herein, all of which are expressly reserved.

           Should you wish to discuss this matter, you may contact me at (212) 335-4537.




    cc:
